*16Dissent of
Ch. J. Edwarbs.
AN entry calling to adjoin a settlement and pre» emption, on the latter being unlocated, the entry cannot, in my opinion, be attached to the settlement only; be» cause the reasoning on which alone it can be so supported is too artificial, and violates the soundest principles on which entries are supportable: for were it put to the early adventurers of this country to say, how they would have understood such an entry, none, I am persuaded, would at that time have understood it according to the construction given by the court. Believing therefore that such construction would defeat the intention of the locator, and would not be so understood by subsequent locators, I can never believe such an entry, with such a construction, can answer the requisites of the land law. And that the predication on which my objections are founded is correct, sufficiently appears from the history of the judicial proceedings of the country, where the subject has been much litigated. *Tis true, that in very many cases figure and shape are given to entries by construction : thus a call to include an improvement, is made to include it in the centre; because the locator himself has not shown how he intended to include it, and because he has not shewn that he did not intend to include it in a different manner; for had he given any clear indication that he intended it otherwise, such shape could not be given to it. A call to adjoin a settlement and pre-emption is, to my mind, a clear indication that the locator did not intend to adjoin the settlement only ; and therefore I cannot say he shall do so. If the call for the pre-emption was not calculated to make the same impression on the mind of a subsequent locator, it was at least well calculated to perplex and embarrass him, by not being sufficiently explicit and expressive of the intention which the court now attributes to it. In giving construction to an entry, it not only affects the individual who claims it, but it regulates, controuls and affects all depending entries, claimed by others : therefore, it appears to me to be all important that such a construction should not be given as, in common probability, violates the common understanding of the people at tbe dates of such entries. It therefore appears to me, that such an entry is too vague to be supported s and *17that if supported at all, it should be by adjoining to 1400, rather than the settlement only.
If it be said that there are some cases which, from analogy heretofore decided, would embrace the principle contended for, my answer is, that though I will not impugn those decisions, yet I do not think it good policy to extend them. This is believed to be a new case— no precedent to bind me, and I therefore feel at liberty to decide on the law.